LIMITED LIABILITY COMPANY AGREEMENT OF This Limited Liability Company Agreement (together with the schedules attached hereto, this "Agreement") of (the "Company"), is entered into by RESOURCE REAL ESTATE INVESTORS 6, L.P., a Delaware limited partnership, as the initial equity member (the "Member") and , a Delaware limited liability company, as the Manager and the Special Member (as defined on Schedule A hereto).Capitalized terms used and not otherwise defined herein have the meanings set forth on Schedule A hereto. The Member, by execution of this Agreement, hereby forms the Company as a limited liability company pursuant to and in accordance with the Delaware Limited
